Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION  
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2021 has been entered.         

Response to Arguments
2.	Applicant's arguments filed on 03/11/2021 have been fully considered but they are not persuasive.
	The applicant has argued that the prior art of record fails to disclose the applicant invention however, the applicant has fail cite specific areas in the specification where the claimed limitations of “up-loading the time-stamped series of first samples to a server for a determination of a first pseudorange in a position determination for a second receiver” is being mentioned. Although, application’s specification mentions a “sniffer”, it is not clear in the claims which device is being associated with the “second receiver”.  
.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claimed limitations: “up-loading the time-stamped series of first samples to a server for a determination of a first pseudorange in a position determination for a second receiver”, in claim 1 are not clearly described in the specification as originally filed and this constitute new matter. For examination purposes, the Examiner would interpret the rejected claimed limitations in the broadest scope of the Applicant’s invention. Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



         Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ward et. al., (US 2009/0005061), (hereinafter, Ward) in view of Harper et al., (US 2010/0123622), (hereinafter, Harper). 

Regarding claim 1, Ward discloses a method, comprising:
 in a first receiver, sampling a transmission from a terrestrial wireless source to provide a series of first samples (= transmitted signal of interest is collected, processed and time-stamped, see [0115, 0098 and 0142-43]);
 time-stamping the series of first samples with a time of receipt at the first receiver to provide a time-stamped series of first samples (= transmitted signal of interest is collected, processed and time-stamped, see [0115 and 0142-43]).
Ward explicitly fails to disclose the claimed limitations of: 
“up-loading the time-stamped series of first samples to a server for a determination of a first pseudorange in a position determination for a second receiver””.
However, Harper which is an analogous art equivalently discloses the claimed limitations of:
 “up-loading the time-stamped series of first samples to a server for a determination of a first pseudorange in a position determination for a second receiver” (= mobile device transmits the time stamped signals to location determining system, see [0035-36 and 0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Harper with Ward for the benefit of achieving a location determination system that eliminates the need for assistance data and transfers complex processing back to a location server thereby resulting in simpler device hardware and more efficient use of power in the system. 

Regarding claim 2, as mentioned in claim 1, Ward further discloses the method wherein the terrestrial wireless source is selected from a group consisting of a cellular base station, a WiFi source, a Bluetooth source; and a wireless drone (see, [0098]).  
Regarding claim 3, as mentioned in claim 1, Ward further discloses the method wherein time-stamping the series of first samples with the time of receipt is responsive to a GPS clock (see, [0090 and 0111]).  

Regarding claim 4, as mentioned in claim 1, Ward further discloses that the method further comprising: in a third receiver, sampling the transmission from the terrestrial wireless source to provide a series of second samples; time-stamping the series of second samples with a time of receipt at the third receiver to provide a time-stamped series of second samples ([0115, 0098 and 0142-43]); but explicitly fails to disclose the claimed limitations of: 

However, Harper which is an analogous art equivalently discloses the claimed limitations of:
 “up-loading the time-stamped series of second samples to the server for a determination of a second pseudorange for the second receiver” (= mobile device transmits the time stamped signals to location determining system, see [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Harper with Ward for the benefit of achieving a location determination system that eliminates the need for assistance data and transfers complex processing back to a location server thereby resulting in simpler device hardware and more efficient use of power in the system. 

Regarding claim 5, as mentioned in claim 4, Ward further discloses that the method further comprising: in a fourth receiver, sampling the transmission from the terrestrial wireless source to provide a series of fourth samples; time-stamping the series of fourth samples with a time of receipt at the fourth receiver to provide a time-stamped series of fourth samples ([0115, 0098 and 0142-43]); but explicitly fails to disclose the claimed limitations of: 
“2256545.16US03up-loading the time-stamped series of fourth samples to the server for a determination of a third pseudorange for the second receiver”.
Harper which is an analogous art equivalently discloses the claimed limitations of:
 	“up-loading the time-stamped series of fourth samples to the server for a determination of a third pseudorange for the second receiver” (= mobile device transmits the time stamped signals to location determining system, see [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Harper with Ward for the benefit of achieving a location determination system that eliminates the need for assistance data and transfers complex processing back to a location server thereby resulting in simpler device hardware and more efficient use of power in the system. 

Regarding claim 6, as mentioned in claim 1, Ward explicitly fails to disclose the method wherein uploading the time-stamped series of first samples to the server comprises uploading the time-stamped series of first samples to a cloud-based server.
However, Harper which is an analogous art equivalently discloses the method wherein uploading the time-stamped series of first samples to the server comprises uploading the time-stamped series of first samples to a cloud-based server” (= mobile device transmits the time stamped signals to location determining system, see [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Harper with Ward for the benefit of achieving a location determination system that eliminates 

                                             CONCLUSION
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.